Citation Nr: 1738940	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-33 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury to bilateral feet, also claimed as neuropathy.  

2.  Entitlement to a compensable disability evaluation for bilateral hearing loss prior to May 24, 2016.  

3.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from May 24, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1963 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Sat. Petersburg, Florida.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing is of record.  

This matter was previously before the Board in May 2015, at which time the Board reopened the previously denied claim of service connection for residuals of a cold injury to bilateral feet, and remanded the reopened claim for further development.  The Board also remanded the issue of an increased (compensable) disability evaluation for bilateral hearing loss at that time.  The requested development has been performed and the matter is now ready for appellate review.  

Following the requested development, the RO increased the Veteran's disability evaluation for his bilateral hearing loss from noncompensable to 10 percent disabling effective May 24, 2016.  As a result, the Board has listed the issues as such on the title page of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current residuals of frostbite/neuropathy of the bilateral feet is etiologically related to an in-service injury, event, or disease.

2.  Prior to May 15, 2015, the Veteran had no worse than level II hearing in either ear.  

3.  From May 15, 2015, the Veteran has been shown to have no worse than level IV hearing in either ear.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for direct service connection for residuals of frostbite/neuropathy of the bilateral feet have been met.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for a compensable evaluation for bilateral hearing loss prior to May 15, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

3.  The criteria for a 10 percent evaluation for bilateral hearing loss from May 15, 2015, and no more, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Residuals of Cold Injury/Neuropathy of the Feet

The Veteran contends that his current peripheral neuropathy of the bilateral feet is a result of cold exposure in service while stationed in Korea.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current diagnosis of bilateral peripheral neuropathy of the feet as a residual of a cold injury either began during active service, or is etiologically related to an in-service disease or injury.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's current peripheral neuropathy of the bilateral feet is etiologically related to the Veteran's active service.

Although the Veteran's service treatment records make no reference to any complaints or findings of cold injury residuals to the feet, the Veteran did check the "yes" box on his service separation report of medical history when asked if he had foot trouble.  Moreover, the Veteran has testified in detail as to his cold exposure while stationed in Korea, to include having been involved in exercises where he was exposed to the cold for a period in excess of 30 days.  In support of his claim, the Veteran also submitted a letter from his spouse indicating that she had been married to the Veteran since 1961 and that he experienced frostbite on all his toes and feet while serving in Korea.  She reported that he had suffered from neuropathy since that time.  

In support of his claim, the Veteran also submitted a March 2011 letter from his private physician, M. C., D.O., who indicated that it was his opinion, based upon the Veteran's history, the cold injury which occurred in Korea in 1962 and 1963 resulted in nerve damage from which the Veteran had persistent lower extremity pain which predated his diabetes.  The Veteran has also submitted numerous letters from his private physician, R. H., D.P.M., Chairman, Department of Podiatric Surgery Florida Hospital Medical Center, who indicated that after reviewing the Veteran's medical records and listening to his personal accounting and exposure to extreme cold, it was his professional medical opinion that it was more likely than not that the residuals of the cold weather injuries present in the Veteran's feet were directly as a result of his exposure to the extreme cold while serving in 1963-1964 while in Korea.  

The Board does notes that there have been several negative opinions rendered by VA examiners as to the relationship between the Veteran's current peripheral neuropathy and his period of service, to include as a result of cold exposure while stationed in Korea.  In July 2015, a VA examiner opined that it was less likely as not that the Veteran's residuals of a cold injury began during active service or were related to any incident of service to include cold exposure in Korea.  He indicated that extensive review of the Veteran's medical records, medical history, or at least documentation of that history, was silent from the end of the 1960s until 2003.  He further observed that the Veteran was diagnosed with diabetes mellitus in 2003 and that for almost one year his records were silent for complaint of foot or leg difficulties.  He indicated that although the Veteran's private account of frostbite should be considered, there was no medical documentation to demonstrate any effects to his feet or legs before he developed diabetes mellitus.  In addition, in a May 2016 VA examination report, the examiner, following examination of the Veteran and review of the record, indicated that it was not at least as likely as not that the Veteran had a diagnosis of residuals of cold injury that was incurred in or caused by service.  He stated that there was no objective evidence of cold injury residuals of peripheral neuropathy found in the Veteran's currently available service treatment records.  

The Board finds the Veteran's lay statements regarding exposure to cold in service to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service.  Moreover, his statements as to his cold exposure and resulting frostbite residuals have been corroborated by his wife.  In addition, the Board finds that the medical opinions are at least in equipoise, requiring that reasonable doubt must be resolved in favor of the Veteran.  

As such, the evidence demonstrates credible evidence of in-service cold exposure, medical opinions which are in equipoise, and that the Veteran currently has peripheral neuropathy of the feet.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for peripheral neuropathy of the feet as residuals of a cold injury is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral Hearing Loss

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran has been assigned a noncompensable evaluation under Diagnostic Code 6100 for his service-connected bilateral hearing loss prior to May 24, 2016, and 10 percent thereafter.  He contends that the severity of his condition more closely reflects the severity required for a higher disability rating. 

The VA rating scheme for the evaluation of hearing loss provides ratings from noncompensable to 100 percent based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests which average puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  38 C.F.R. § 4.85 (2016).  The evaluation of hearing impairment applies a formula which is essentially a mechanical application of the VA Schedule for Rating Disabilities to numeric designations after audiology evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2016).

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  Alternatively, Table VIA uses only the puretone averages to give each ear a numeric designation.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that veterans experience.  38 C.F.R. § 4.86(a) provides that if puretone thresholds in the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are each 55 decibels or more, an evaluation can be based either on Table VI or Table VIA, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Additionally, 38 C.F.R. § 4.86(b) provides that if the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an evaluation can be based on either Table VI or Table VIA, whichever results in a higher numeric designation, and that designation will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  The Veteran has not been shown to have either of these exceptional patterns at any time. 

The Veteran has argued that his hearing loss is more severe than is reflected by his assigned evaluations.  Although the Veteran is competent to attest to his observations and laypeople may, in some circumstances, opine on questions of diagnosis and etiology, in this case, the Veteran is not competent to diagnose himself with a particular level of hearing impairment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(1) (2016) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Specifically, while the Veteran is clearly competent to describe what he experiences (diminished hearing), he is unable to provide competent evidence as the audiometry or measured level of his hearing loss to support a higher disability rating.

In conjunction with his claim, the Veteran was afforded a VA examination in May 2010.  At that time, the Veteran reported having hearing loss.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows: right ear 45, 55, and 70, and 70, and left ear 45, 55, 70, and 75, at 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech audiometry testing revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  The examiner rendered diagnoses of moderate to severe sensorineural hearing loss, bilaterally.  The examiner indicated that this had no significant effects on the Veteran's occupation or his daily activities.  Using Table VI in 38 C.F.R. § 4.85, the Veteran's right ear corresponded with Level II hearing loss, the left ear corresponded with Level II hearing loss.  These levels correspond with a noncompensable evaluation.

At his December 2014 hearing, the Veteran testified that he could not hear people that were 10 feet away from him and/or were not close to him.  He also indicated that he had been given hearing aids to wear.  He stated that if he did not wear the hearing aids he would not be able to hear.  He indicated that his wife would holler at him and he could not hear her.  

A May 15, 2015, VA audiological evaluation revealed pure tone thresholds, in decibels, as follows: right ear 45, 60, 75, and 85, and left ear 50, 60, 70, and 80, at 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech audiometry testing revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.  Using Table VI in 38 C.F.R. § 4.85, the Veteran's right ear corresponded with Level III hearing loss, the left ear corresponded with Level IV hearing loss.  These levels correspond with a 10 percent evaluation.

The Veteran was afforded an additional VA examination in May 2016.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows: right ear 45, 60, 75 and 80, and left ear 50, 60, 70, and 75, at 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech audiometry testing revealed speech recognition ability of 82 percent in the right ear and of 82 percent in the left ear.  The examiner rendered a diagnosis of bilateral sensorineural hearing loss.  The examiner indicated that the Veteran's hearing loss impacted his conditions of life/work, per the Veteran, by having no outside activities and not listening to the TV very much.  The Veteran also reported that hearing loss affected him mentally.  Using Table VI in 38 C.F.R. § 4.85, the Veteran's right ear corresponded with Level IV hearing loss, the left ear corresponded with Level IV hearing loss.  These levels correspond with a 10 percent evaluation.

In sum, hearing prior to May 15, 2015, was, at worst, level II in the right ear and level II in the left ear.  A comparison between these hearing levels and 38 C.F.R. § 4.85, Table VII, yields a noncompensable evaluation, consistent with the currently assigned rating.

In sum, hearing from May 15, 2015 revealed, at worst, level IV in the right ear and level IV in the left ear.  A comparison between these hearing levels and 38 C.F.R. § 4.85, Table VII, yields a 10 percent evaluation, consistent with the currently assigned rating.

The Board has considered the provisions of 38 C.F.R. § 4.86, which addresses exceptional patterns of hearing impairment, but the Veteran's pure tone thresholds do not conform to criteria listed in this regulation.

In providing its findings, the Board acknowledges the Veteran's complaints regarding impact of his hearing loss on his daily activities, and the VA's obligations of resolving reasonable doubt in favor of the Veteran.  However, the Board notes that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are made.  There is no doubt as to the proper evaluations to assign, and thus no doubt to resolve in favor of the claimant.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, VII, DC 6100.  The RO and the Board are bound by applicable laws and regulations promulgated by the VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Consideration of factors wholly outside the schedular rating criteria would constitute error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Finally, there is no evidence to suggest that the Veteran's hearing has increased in severity since the last VA examination, or that the results of any of the tests were unreliable.  Accordingly, the preponderance of the evidence weighs against assigning higher ratings.  38 C.F.R. §§ 4.85, 4.86.  In sum, the application of the rating schedule to the numeric designations assigned based on the VA audiological examination reports demonstrate that the appropriate rating for the bilateral hearing loss disability is no more than noncompensable prior to May 15, 2015, and no more than 10 percent thereafter.  Here, the Board finds that the preponderance of evidence is against the finding that a higher rating during any relevant period is warranted.  As such, the Veteran's claim for an increased rating for must be denied.

The Board had also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss during the relevant period on appeal.  
The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing with speech at a distance, which causes difficulties functioning in social environments.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech"). 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202  (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 


ORDER

Service connection for residuals of cold injury to bilateral feet, also claimed as neuropathy, is granted.  

A compensable disability evaluation for bilateral hearing loss prior to May 15, 2015, is denied.  

A 10 percent evaluation, and no more, for bilateral hearing loss from May 15, 2015, is granted.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


